DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 October 2020 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed on 06 October 2020. As directed by the amendment: Claims 1, 12, 17, 22, and 23 have been amended and Claims 7, 16, and 21 have been cancelled. Claims 1-6, 8-15, 17-20, and 22-27 currently stand pending in the application. 






Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(a) have been fully considered and are persuasive. The rejections under 35 U.S.C. 112(a) have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant contends that Anderson (US 8,894,654) discloses a distal guide 170 (the claimed sleeve) that includes geometric features 805 that couple with corresponding geometric features 810 on an implant 815 to couple the guide and implant together, but does not disclose that the geometric features on the distal guide include a serrated edge that is configured to engage with a target bone and thereby anchor the tool assembly to the target bone prior to actuation of the rotating tool, as claimed. Examiner respectfully submits that the complementary geometric features of guide and implant as referenced by Applicant are directed to another embodiment, shown in Fig. 8, that is not referenced in the rejection. The embodiment relied upon in the rejection below, shown in Figs. 3-4, shows a serrated, i.e. toothed, edge at the end of the sleeve 170. Anderson discloses that this serrated edge provides a gripping feature for the sleeve to hold its position on and assist in the engagement of bone (col. 7 / ll. 53-57). 


Claim Objections
Claim 22 is objected to because of the following informalities: improper antecedence. For clarity, amendment is suggested to: “track a pose of the rotating tool according to the identified trackers to determine position information for the rotating tool” (Claim 22 / ll. 9-10). This amendment would be consistent with the language of the other independent claims. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to Claims 25 and 26, the limitations “the rotating tool comprises an anchoring feature” renders the claims indefinite because it is unclear how the rotating tool, claimed separately from the sleeve in Claims 12 and 17 respectively (i.e. the tool assembly comprises a rotating tool and a sleeve, the sleeve comprising at least one anchoring feature), can also have an anchoring feature, and it is unclear if the anchoring feature claimed in Claims 25 and 26 refers back to the previously recited at least one anchoring feature of the sleeve in Claims 12 and 17 respectively or to a different anchoring feature on the rotating tool. For examination purposes, the claim will be interpreted in the former instance, as the at least one anchoring feature is configured to anchor the tool assembly to the target bone without the use of a guide for the tool assembly. 
As to Claim 27, the limitation “an anchoring feature” renders the claim indefinite because it is unclear if the anchoring feature refers back to the previously recited at least one anchoring feature of the sleeve of Claim 22 or to a different anchoring feature. For examination purposes, the claim will be interpreted in the former instance, as the at least one anchoring feature is configured to anchor the surgical tool to the target bone without the use of a guide for the surgical tool. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-6, 8-15, 17-20, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 8,961,536 to Nikou et al. (hereinafter, “Nikou”) in view of U.S. Patent No. US 8,894,654 to Anderson. 
As to Claims 1-6, 8-11, 22-24, and 27, Nikou discloses a system for controlling operation of a surgical tool during a surgical procedure, the system comprising a tool assembly comprising a rotating surgical tool (20), and a sleeve (26) for holding the rotating tool, shown in Fig. 12; a tracking array (12A) affixed to the tool assembly, shown in Fig. 3, the tracking array comprising a plurality of trackers (35); and a surgical system for controlling alignment comprising a navigation system (10) configured to i.e. cut past a predetermined depth, the monitor 28 signals and causes the tool tip burr to be retracted which results in the stopping of the tool being in the actuated position; col. 7 / ll. 46-59); wherein the surgical system is configured to determine a surgical plan for the surgical procedure (the input surgical plan as applied to the particular patient’s bone in real-time would be used to plan the surgery; in addition or alternatively, a surgical plan may be as broad as replacing a knee joint); determine at least one hole to be drilled into the target bone according to the surgical plan (as supra, the activation of the tool results in the drilling of a hole or creating of negative space, such that determining the path for the tool to cut results in determining at least one hole to be drilled, e.g. in the knee); and determine the predetermined path for the at least one hole to be drilled based upon the surgical plan (the position information for the tool compared to the surgical plan provides the predetermined path); wherein the surgical plan defines a knee replacement procedure (col. 3 / ll. 22-24), shown in Fig. 1; shown in Fig. 2, configured to receive an input from a user (pressing) and facilitate actuation of the rotating tool by the robotic control component (the trigger modifies a speed signal to the tool which facilitates actuation of the tool by the robotic control component since it facilitates the function of the tool in the actuated state as controlled by the robotic control component, col. 8 / ll. 30-35); wherein the trigger comprises a foot pedal operably connected to the surgical system (trigger provides signal to surgical system); wherein the monitor is further configured to monitor alignment of the rotating tool during drilling of the hole (with the position information for the tool compared to the surgical plan; or visually using the display); and if the rotating tool is out of alignment, stop the rotating tool (if the tool is out of alignment from the path, i.e. would result in erroneous cutting of the bone, the monitor 28 signals and causes the tool tip burr to be retracted which results in the stopping of the tool 
Nikou is silent as to wherein the sleeve comprises at least one anchoring feature comprising a serrated edge, wherein the serrated edge is configured to engage with a target bone and thereby anchor the tool assembly to the target bone prior to actuation of the rotating tool; wherein the at least one anchoring feature is configured to anchor the tool assembly to the target bone without use of a guide for the rotating tool. 
Anderson teaches a tool assembly comprising a rotating tool (110), and a sleeve (170) for holding the rotating tool (holding the tool at least where it surrounds the tool for longitudinal motion therethrough), shown in Figs. 3-4, wherein the sleeve comprises at least one anchoring feature comprising a serrated edge (i.e. toothed edge, shown at end of 170 in Fig. 3), wherein the serrated edge is configured to engage with a target bone (col. 7 / ll. 57) and thereby anchor the tool assembly to the target bone prior to actuation of the rotating tool (col. 7 / ll. 42-57); wherein the at least one anchoring feature is configured to anchor the tool assembly to the target bone without use of a guide for the rotating tool (the sleeve with anchoring feature is the guide; Examiner notes that this negative limitation is interpreted as language of intended use and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the anchoring feature is fully capable of anchoring the tool assembly to the bone with or without a guide due to its spike shape that would anchor sufficiently whether guided or not). 


As to Claims 12-15 and 25, Nikou discloses a device for controlling operation of a tool assembly during a surgical procedure, the tool assembly comprising a rotating tool (20), a sleeve (26) configured to hold the rotating tool, shown in Fig. 12, and a tracking array (12A) affixed thereto, shown in Fig. 3, the tracking array comprising a plurality of trackers (35), the device comprising a processing device operably connected to a computer readable medium configured to store one or more instructions (col. 2 / ll. 54 – col. 3 / ll. 3) that, when executed, cause the processing device to perform the functions of the surgical system of Claims 1-6, 8-11, and 27, as supra. 
Nikou is silent as to the sleeve comprising at least one anchoring feature comprising a serrated edge configured to engage with a target bone and thereby anchor the tool assembly to the target bone, at least a portion of the rotating tool is anchored to the target bone via the serrated edge prior to actuation of the rotating tool, wherein the rotating tool comprises an anchoring feature configured to anchor the rotating tool to the target bone without the use of a guide for the rotating tool. 
Anderson teaches a tool assembly comprising a rotating tool (110), and a sleeve (170) for holding the rotating tool (holding the tool at least where it surrounds the tool for longitudinal motion therethrough), shown in Figs. 3-4, wherein the sleeve comprises an anchoring feature comprising a serrated edge (i.e. toothed edge, shown at end of 170 in Fig. 3), wherein the serrated edge is configured to engage with a target bone (col. 7 / ll. 57) and thereby anchor the tool assembly to the target bone 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the sleeve of Nikou with an anchoring feature such as the serrated edge taught in Anderson, to engage with a target bone and thereby anchor the tool assembly including at least a portion of the rotating tool held within the sleeve to the target bone via the serrated edge prior to actuation of the rotating tool to ensure correct positioning of the tool is maintained until actuation. 

As to Claims 17-20 and 26, Frey discloses a method for controlling operation of a tool assembly during a surgical procedure, the tool assembly comprising a rotating tool (20), a sleeve (26) configured to hold the rotating tool, shown in Fig. 12, and a tracking array (12A) affixed thereto, shown in Fig. 3, the tracking array comprising a plurality of trackers (35), the method comprising the steps performed by the surgical system of Claims 1-6, 8-11, and 27, as supra. 
Nikou is silent as to the sleeve comprising at least one anchoring feature comprising a serrated edge configured to engage with a target bone and thereby anchor the tool assembly to the target bone, at least a portion of the rotating tool is anchored to the target bone via the serrated edge prior to actuation of the rotating tool, wherein the rotating tool comprises an anchoring feature configured to anchor the rotating tool to the target bone without the use of a guide for the rotating tool.
i.e. toothed edge, shown at end of 170 in Fig. 3), wherein the serrated edge is configured to engage with a target bone (col. 7 / ll. 57) and thereby anchor the tool assembly to the target bone prior to actuation of the rotating tool (col. 7 / ll. 42-57); wherein the anchoring feature is configured to anchor the tool assembly including at least a portion of the rotating tool held within the sleeve to the target bone without use of a guide for the rotating tool (the sleeve with anchoring feature is the guide; Examiner notes that this negative limitation is interpreted as language of intended use and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the anchoring feature is fully capable of anchoring the tool assembly to the bone with or without a guide due to its spike shape that would anchor sufficiently whether guided or not). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the sleeve of Nikou with an anchoring feature such as the serrated edge taught in Anderson, to engage with a target bone and thereby anchor the tool assembly including at least a portion of the rotating tool held within the sleeve to the target bone via the serrated edge prior to actuation of the rotating tool to ensure correct positioning of the tool is maintained until actuation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                                                                                                                                                                                        
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775